Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.

Response to Amendment
Claims 2 – 21 are pending of which claims 1, 12, and 21 are amended. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mori et al (Pub 20050156869).

Regarding claims 2, 12 and 21, Mori discloses a reception apparatus comprising: 
circuitry to receive a first trigger associated with execution of a first application to be executed by the reception apparatus from a first external device, (103 fig 31 receives trigger i.e. packet fig 10 and/or fig 35 associated with execution of a first application i.e. adjustment data command code 502 fig 10 and fig 35 to be executed by the reception apparatus from a first external device, see S101 fig 38 and Para. [0302]), 
execute the first application associated with the first trigger received from the first external device, a target of the first trigger being the reception apparatus, (received packet is analyzed and a device determines whether it is intended for 
     and send a second trigger associated with execution of a second application to [[an]] a second external device, a target of the second trigger being the second external device, (Para. [0302] each device such as 2600, 2700, 2650, 2800 monitors for signals from terminal 2500 fig 37).  

Regarding claims 3 and 13, Mori discloses the reception apparatus according to claim 2, wherein the circuitry is configured to send the second trigger to the second external device via a wireless interface[[;]], (Para. [0107]).  

Regarding claims 4 and 14, Mori discloses reception apparatus according to claim 2, wherein the circuitry is configured to obtain the second trigger from a server, (2500 fig 37 may function as a server).  

Regarding claims 5 and 15, Mori discloses the reception apparatus according to claim 2, wherein the first trigger includes validity data, (S108 fig 38 or Para. [0134]).  

Regarding claims 6 and 16, Mori discloses the reception apparatus according to claim 2, wherein the first trigger 

Regarding claims 7 and 17, Mori discloses the reception apparatus according to claim 2, wherein the first trigger includes an indication of a source of first application data, the source being a broadband source or a broadcast source, (see input signals fig 1).  

Regarding claims 8 and 18, Mori discloses the reception apparatus according to claim 2, wherein the first trigger includes a first command that identifies a command to acquire, register, start, fire an event in, suspend, or terminate the first application, (command code 502 and Para. [0159]).  

Regarding claims 9 and 19, Mori discloses the reception apparatus according to claim 2, wherein the circuitry is configured to transfer to the second external device a second command included in the second trigger to acquire, register, or start the second application; or to fire an event in, suspend, or terminate the second application, (any of devices 2600, 2700, 2800, 2650 monitors packets from 2500 fig 37 and if it is an intended target device is performs  S103-S109 fig 38 including 
 
Regarding claims 10 and 20, Mori discloses the reception apparatus according to claim 2, wherein the circuitry is configured to receive a digital broadcast signal that includes audio/video content associated with the first and second applications, and output the audio/video content for display to a user, (STB 5 fig 1).  

Regarding claim 11, Mori discloses a television set comprising the reception apparatus according to claim 2, (fig 49).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUMAM M SATTI whose telephone number is (571)270-1709. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571)272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUMAM M. SATTI
Examiner
Art Unit 2422



/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422